Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election without traverse of the following species: (i). a hyperproliferative disorder in claim 18, and (ii) hepatocellular carcinoma (HCC) as the hyperproliferative disorder in claim 20 in the reply filed 04/05/2022 is acknowledged.
2. Claims 18-25 are pending and currently under consideration. 
Information Disclosure Statement
3. The information disclosure statement filed on 10/06/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Drawings
4. The drawings filed on 07/22/2020 are accepted by the examiner.  

Claim Rejections--Nonstatutory Obviousness-Type Double Patenting
5. Basis for nonstatutory double patenting:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6. Claims 18-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,358,498 B2 in view of Mellor (Liver International, 34 (6): e1-e9, 2014) and Waters et al (Therap Adv Gastroenterol. 3(6):349-357, 2010). 
An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140F.3d1428, 46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Claims 1-25 US Patent No. 10,358,498 B2 are drawn to an anti-FGFR4 antibody comprising a set of six CDRs recited in claim 19 of the present application. 
Mellor teaches the role of FGFR4 signaling in both HCC and bile acid. Mellor teaches that the FGF19-FGFR4 axis is a key driver in certain forms of HCC and the use of an anti-FGFR4 antibody in treatment of hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (Abstract; page e2, right column, end of the 3rd paragraph). Mellor teaches the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption (page e6, right column, the 3rd paragraph) caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway (page e5, right column, lines 12-15). 
Waters et al teach the use of colesevelam to treat patients with bile acid diarrhoea (Abstract).
It would have been obvious for one skilled in the art to treat hepatocellular carcinoma with the anti-FGFR antibody of US Patent No. 10,358,498 B2 in combination with a bile acid sequestrant, such as colestyramine taught by Waters et al with a reasonable expectation of success. One would have been motivated to do so because Mellor teaches a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway, whereas Waters et al teach the use of colestyramine to treat bile acid diarrhoea. Moreover, it would also have been obvious for one skilled in the art to use the administering route, dose, or frequency recited in claims 22-24 or to combine with the use of vitamins, such as vitamin A, D, and E, which are essential micronutrients with a reasonable expectation of success. One would have been motivated to do so because they are all well-known in the art and routinely practiced in the field by one of skill in the art.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

7. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 18-25 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating hepatocellular carcinoma (HCC) comprising administrating an effective amount of an anti-FGFR4 antibody comprising in combination with a bile acid sequestrant to a subject in need thereof, does not reasonably provide enablement for the instantly claimed method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  
Claim 18 is drawn to a method for preventing, alleviating, or treating a disease selected from a hyperproliferative disorder, a cardiovascular disease, hypertension left ventricular hypertrophy, heart hypertrophy, a chronic kidney disease, muscular dystrophy, a metabolic disease, obesity, and diabetes, said method comprising administrating an effective amount of an FGFR4 inhibitor combination comprising which is an anti-FGFR4 antibody in combination with a bile acid sequestrant to a subject in need thereof. Claims 19-25 depend from claim 18. The claims are broad because they encompass a method of preventing, alleviating, or treating a broad range of diseases recited in claim 18, including various types of cancer recited in claim 20. 
The specification discloses that the study confirmed the side effects of the administration of an FGFR4 inhibitor (U4-3) can be significantly reduced by additionally administering an agent capable of reducing bile acid levels (in particular colestyramine) and the combination therapy of U4-3 and colestyramine resulted in no toxicological findings (Example; Figures; page 31, lines 25-31). However, the specification does not provide sufficient guidance/direction or working examples on how to prevent, alleviate, or treat a disease selected from a hyperproliferative disorder, a cardiovascular disease, hypertension left ventricular hypertrophy, heart hypertrophy, a chronic kidney disease, muscular dystrophy, a metabolic disease, obesity, and diabetes; the specification does not provide sufficient guidance/direction or working examples on how to prevent, alleviate, or treat various types of cancer recited in claim 20. 
The prior art teaches the role of FGFR4 signaling in both HCC and bile acid and and the use of an anti-FGFR4 antibody in treatment of patients with hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (see, e.g., Mellor, Liver International, 34 (6): e1-e9, 2014; French et al., PLoS ONE 5 (5), pages 1-12 2012). However, the prior art does not teach or suggest that an anti-FGFR4 antibody in combination with a bile acid sequestrant ca be used for preventing, alleviating, or treating a broad range of diseases recited in claim 18, including various types of cancer recited in claim 20. It is unpredictable whether the combination of an anti-FGFR4 antibody with a bile acid sequestrant can prevent, alleviate, or treat a broad range of diseases recited in claim 18, including various types of cancer recited in claim 20.
Due to the large quantity for experimentation necessary to treat the broad range of diseases, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
9. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 18 recites the broad recitation “a metabolic disease” in line 4, and the claim also recites “obesity and diabetes”, which is the narrower statement of the range/limitation.

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

11. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12. Claims 18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mellor (Liver International, 34 (6): e1-e9, 2014). 
Mellor teaches the role of FGFR4 signalling in both HCC and bile acid. Mellor teaches that the FGF19-FGFR4 axis is a key driver in certain forms of HCC and the use of an anti-FGFR4 antibody in treatment of patients with hepatocellular carcinoma as therapeutic blockers of FGF19-FGFR4 signaling (Abstract; page e2, right column, end of the 3rd paragraph). Mellor teaches the use of a bile acid sequestrant administered via the intravenous route to treat bile acid malabsorption (page e6, right column, the 3rd paragraph) caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway (page e5, right column, lines 12-15). Thus, the teachings of Mellor meet the limitations of claims 18 and 20.  

Claim Rejections under 35 USC § 103(a)
13. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14. Claims 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mellor (Liver International, 34 (6): e1-e9, 2014) as applied to claims 18 and 20 above, further in view of US Patent No. 10,358,498 B2 (Date of Patent: Jul. 23, 2019; priority date: August 11, 2014) and   Waters et al (Therap Adv Gastroenterol. 3(6):349-357, 2010).
Mellor does not teach (i). administering one or more fat-soluble vitamins to the subject; (ii). The administering route, dose, or frequency recited in claims 22-24; and (ii). bile acid sequestrants, colestyramine, as recited in claim 25.
Waters et al teach the use of colestyramine, colestipol and, most recently, colesevelam to treat patients with bile acid diarrhoea (Abstract).
It would have been obvious for one skilled in the art to use a bile acid sequestrant, such as colestyramine taught by Waters et al in combination with an anti-FGFR4 antibody with a reasonable expectation of success. One would have been motivated to do so because Mellor teaches a bile acid sequestrant can be administered to treat bile acid malabsorption caused by persistent therapeutic blockade of the FGF19-FGFR4 pathway, whereas Waters et al teach the use of colestyramine to treat bile acid diarrhoea.  Moreover, it would also have been obvious for one skilled in the art to use the administering route, dose, or frequency recited in claims 22-24 or to combine with the use of vitamins, such as vitamin A, D, and E, which are essential micronutrients with a reasonable expectation of success. One would have been motivated to do so because they are all well-known in the art and routinely practiced in the field by one of skill in the art. 

Conclusion
15. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/                                                                                                                                                                                                      Examiner, Art Unit 1646
May 11, 2022